Citation Nr: 0531992	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-34 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits. 

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The service person served in the Philippine Commonwealth Army 
from September 15, 1941, to April 8, 1942.  He also served in 
the Regular Philippine Army from May 17, 1945, to December 3, 
1945, and from December 28, 1945 to June 30, 1946.  His death 
occurred in June 1986.  The appellant is the service person's 
surviving spouse.

The issues identified on the title page of this decision were 
most recently before the Board of Veterans' Appeals (Board) 
in March 2005, at which time they were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, through the VA's Appeals 
Management Center, so that additional development could be 
undertaken.  On remand, the appellant withdrew from appellate 
consideration the issue of her entitlement to service 
connection for the cause of death.  In addition, she revoked 
her power-of-attorney to The American Legion for 
representation of her interests in matters pending before VA, 
without designating any other organization or individual to 
represent her before VA.  


FINDINGS OF FACT

1.  While the case remained in remand status, the appellant 
withdrew from appellate consideration the issue of her 
entitlement to service connection for the cause of death.

2.  The service person died on June [redacted], 1986, and no claim 
for VA benefits was pending at the time of his death, nor was 
a claim for accrued benefits filed within one year of the 
date of his death.

3.  The service member did not have the requisite service 
with an organization of the Armed Forces of the United States 
as would render the appellant eligible for nonservice-
connected death pension benefits.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the 
question of the appellant's entitlement to service connection 
for the cause of death.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2005).

3.  The criteria for basic eligibility to nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 1502, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was remanded by the Board in 
March 2005 so that additional development could be 
undertaken.  All of the actions sought by the Board through 
its March 2005 remand appear to have been completed in full 
as directed, and it is of note that the appellant does not 
contend otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2005), and the applicable law 
and regulations have been the subject of holding of various 
Federal courts.

The questions herein presented are by definition legal ones, 
as they are governed not by the facts presented, but by the 
controlling laws and regulations.  Sabonis v. Brown, 6 
Vet.App. 426, 429-30 (1994).  The facts involved in this 
inquiry are not in dispute.  Because the governing legal 
authority, and not the evidence, is dispositive, the VCAA and 
its implementing regulations are not applicable to the 
matters presented.  See Mason v. Principi, 16 Vet.App. 129, 
132 (2002).

Service Connection for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  The appellant in this 
instance has withdrawn from appellate consideration the issue 
of her entitlement to service connection for the cause of 
death, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
must therefore be dismissed.

Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail of an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§  5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

The RO in its adjudication of this matter previously 
determined that the appellant's claim for accrued benefits 
failed on the basis that no claim for accrued benefits was 
filed within the one-year period following the service 
person's death.  The Board concurs, noting separately as well 
that no claim by the service person for VA benefits was 
pending at the time of his death or alleged to have been 
pending.  See Herzog v. Derwinski, 2 Vet.App. 502 (1992) (a 
claim for burial allowance can not be construed as a claim 
for dependency and indemnity compensation).  The appellant's 
claim is therefore without legal merit and must be denied.  

Basic Eligibility for VA Nonservice-Connected Death Pension

The Secretary shall pay pension for nonservice-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service- connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" means of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected death pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

Evidence on file indicates that the service member had 
service in the Philippine Commonwealth Army from September 
15, 1941, to April 8, 1942.  He also served in the Regular 
Philippine Army from May 17, 1945, to December 3, 1945, and 
from December 28, 1945 to June 30, 1946.  Allegations that he 
was held as a prisoner-of-war of the Japanese government have 
not been adequately substantiated according to various 
documents compiled by the service department.  It is shown by 
the record that the service member was by rating action in 
May 1961 found to be entitled to service connection for 
residuals of an inguinal hernia, and that at the time of the 
service member's death in June 1986, service connection 
remained in effect for only that single disability.  

The evidence does not reflect, nor does the appellant 
contend, that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service of the service member.  As noted 
above, his service has already been verified, and it is not 
demonstrated that such service would render the appellant 
eligible for VA nonservice-connected death pension, such as 
service as a Regular Philippine Scout.  See Sarmiento v. 
Brown, 7 Vet.App. 80 (1994).  Persons with recognized 
guerrilla service shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40. Therefore, the Board finds that the appellant 
is ineligible for the requested benefit as a matter of law.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the absence of the requisite service by the service 
member.  Therefore, the appeal must be denied.  Sabonis.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is dismissed.

The claim for accrued benefits is denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


